
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.3


DATE:   June 11, 2007
TO:
 
Molson Coors Brewing Company ATTENTION:   Mike Rumley, Director, Global
Pensions & Financial Risk Management TELEPHONE:   (303) 277-5674 FACSIMILE:  
(303) 277-7168
FROM:
 
Citibank, N.A. TELEPHONE:   (212) 816-2211 FACSIMILE:   (212) 723-8328
SUBJECT:
 
Equity Derivatives Confirmation
REFERENCE NUMBER(S):
 
 

The purpose of this facsimile agreement (this "Confirmation") is to confirm the
terms and conditions of the transaction entered into between Citibank, N.A.
("Citibank") and Molson Coors Brewing Company ("Counterparty") on the Trade Date
specified below (the "Transaction"). This Confirmation constitutes a
"Confirmation" as referred to in the ISDA Master Agreement specified below. This
Confirmation constitutes the entire agreement and understanding of the parties
with respect to the subject matter and terms of the Transaction and supersedes
all prior or contemporaneous written and oral communications with respect
thereto.

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
"Equity Definitions"), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Warrant shall be deemed to be a
reference to a Call or an Option, as context requires.

This Confirmation evidences a complete and binding agreement between Citibank
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the "Agreement") in the form of the ISDA 2002 Master Agreement
(the "ISDA Form") as if Citibank and Counterparty had executed an agreement in
such form (without any Schedule but with the "Cross-Default" provisions of
Section 5(a)(vi) applicable to Counterparty with a "Threshold" of $50,000,000
and with such other elections set forth in this Confirmation; provided, however,
that Section 5(a)(vi) shall be amended by deleting the phrase ", or becoming
capable at such time of being declared," appearing after the word "becoming" in
the seventh line thereof). For the avoidance of doubt, the Transaction shall be
the only transaction under the Agreement.

2.The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions, and shall have the
following terms:


General:    
Trade Date:
 
June 11, 2007.
Effective Date:
 
June 15, 2007.      

--------------------------------------------------------------------------------




Components:
 
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.
Warrant Style:
 
European.
Warrant Type:
 
Call.
Seller:
 
Counterparty.
Buyer:
 
Citibank.
Shares:
 
The Class B common stock, par value USD 0.01 per share, of Counterparty.
Number of Warrants:
 
For each Component, as provided in Annex B to this Confirmation.
Strike Price:
 
USD 140.176.
Premium:
 
USD 7,433,695.
Premium Payment Date:
 
The Effective Date.
Exchange:
 
The New York Stock Exchange.
Related Exchanges:
 
All Exchanges.
Calculation Agent:
 
Citibank. The Calculation Agent shall, upon reasonable written request by either
party, provide a written explanation of any calculation or adjustment made by it
including, where applicable, a description of the methodology and data applied.
 
 
 

2

--------------------------------------------------------------------------------




Procedure for Exercise:
 
   
In respect of any Component:
 
 
Expiration Date:
 
As provided in Annex B to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Final Disruption Date shall be the Expiration Date (irrespective of whether such
date is an Expiration Date in respect of any other Component for the
Transaction) and, notwithstanding anything to the contrary in this Confirmation
or the Equity Definitions, the Relevant Price for the Expiration Date shall be
the prevailing market value per Share determined by the Calculation Agent in a
commercially reasonable manner. "Final Disruption Date" means February 20, 2014.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date.
Automatic Exercise:
 
Applicable. Solely for purposes of this provision, Section 3.4 of the Equity
Definitions shall govern, and the Transaction shall be deemed to be a
Cash-settled Call Option.
Market Disruption Event:
 
Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
"during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be," in clause (ii) thereof, and by amending and restating clause (a)(iii)
thereof in its entirety to read as follows: "(iii) an Early Closure that the
Calculation Agent determines is material."      


3

--------------------------------------------------------------------------------




 
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term "Scheduled Closing Time" in the
fourth line thereof.
Settlement Terms:
 
   
In respect of any Component:
 
 
Net Share Settlement:
 
On each Settlement Date, Counterparty shall deliver to Citibank a number of
Shares equal to the Net Share Amount for such Settlement Date to the account
specified by Citibank, and cash in lieu of any fractional shares valued at the
Relevant Price for the Valuation Date corresponding to such Settlement Date. If,
in the good faith reasonable judgment of Citibank, the Shares deliverable
hereunder would not be immediately freely transferable by Citibank under Rule
144(k) under the U.S. Securities Act of 1933, as amended (the "Securities Act"),
then Citibank may elect to either (x) accept delivery of such Shares
notwithstanding the fact that such Shares are not freely transferable by
Citibank under Rule 144(k) or (y) require that such delivery take place pursuant
to the provisions set forth opposite the caption "Registration/Private Placement
Procedures" below.
Net Share Amount:
 
For any Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the product of (i) the number of Warrants being exercised or
deemed exercised on such Exercise Date, and (ii) the excess, if any, of the
Relevant Price for the Valuation Date occurring on such Exercise Date over the
Strike Price (such product, the "Net Share Settlement Amount"), divided by such
Relevant Price.
Relevant Price:
 
On any Valuation Date, the volume weighted average price per Share as displayed
under the heading "Bloomberg VWAP" on Bloomberg Page TAP.N <equity> AQR on such
Valuation Date (or if such volume weighted average price is not available, the
Calculation Agent's reasonable, good faith estimate of such price on such
Valuation Date).
Settlement Currency:
 
USD.      

4

--------------------------------------------------------------------------------




Other Applicable Provisions:
 
The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the Issuer of the
Shares) and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to "Physically-Settled" shall be read as
references to "Net Share Settled". "Net Share Settled" in relation to any
Warrant means that Net Share Settlement is applicable to such Warrant.
Dividends:
 
   
In respect of any Component:
 
 
Dividend Adjustments:
 
In the event that Counterparty pays a Relevant Dividend, then in lieu of any
adjustments as provided under "Method of Adjustment" below, on the ex dividend
date for such Relevant Dividend, the Calculation Agent shall adjust (i) the
Strike Price by multiplying the Strike Price previously in effect by the
Adjustment Ratio for such Relevant Dividend and (ii) the Number of Warrants by
dividing the Number of Warrants previously in effect by such Adjustment Ratio.
Adjustment Ratio:
 
For any Relevant Dividend, a fraction (A) the numerator of which is equal to the
Current Market Price of the Shares minus the amount of the excess of such
Relevant Dividend over the Regular Dividend and (B) the denominator of which is
the Current Market Price of the Shares.
Current Market Price:
 
For any Relevant Dividend, the closing price of the Shares on the Exchange on
the Exchange Business Day immediately preceding the ex-dividend date for such
Relevant Dividend.
Relevant Dividend:
 
Any cash dividend or distribution (other than an Extraordinary Dividend) in
excess of a Regular Dividend that has an ex-dividend date occurring on or after
the Trade Date and on or prior to the Expiration Date (it being understood, for
the avoidance of doubt, that such term shall not include (i) a distribution of
cash by Counterparty as payment of consideration in connection with a Tender
Offer or (ii) a distribution in connection with the liquidation, dissolution or
winding up of Counterparty).      


5

--------------------------------------------------------------------------------




Regular Dividend:
 
For the first cash dividend or distribution for which the ex-dividend date
occurs within any regular dividend period (based on quarterly dividends) of
Counterparty, USD 0.32 per Share (subject to adjustment for any Potential
Adjustment Event or Extraordinary Event as otherwise provided herein), and, for
any subsequent cash dividend or distribution for which the ex-dividend date
occurs within the same regular dividend period, zero.
Extraordinary Dividend:
 
As determined by the Calculation Agent, (i) any cash dividend declared on the
Shares at a time when the Issuer has not previously declared or paid dividends
on the Shares for the prior four quarterly periods; (ii) any increase, by more
than 25% from the previous period, in the cash dividends paid on the Shares;
(iii) any payment by the Issuer to shareholders that the Issuer announces will
be an extraordinary dividend; (iv) any payment by the Issuer to shareholders out
of the Issuer's capital and surplus; or (v) any other "special" cash or non-cash
dividend on, or distribution with respect to, the Shares which is, by its terms
or declared intent, declared and paid outside the normal operations or normal
dividend procedures of the Issuer.
Adjustments:
 
   
In respect of any Component:
 
 
Method of Adjustment:
 
Calculation Agent Adjustment; provided, however, that the Equity Definitions
shall be amended by replacing the words "diluting or concentrative" in
Sections 11.2(a), 11.2(c) (in two instances) and 11.2(e)(vii) with the word
"material" and by adding the words "or the Transaction" after the words
"theoretical value of the relevant Shares" in Sections 11.2(a), 11.2(c) and
11.2(e)(vii); provided further that adjustments may be made to account for
changes in volatility, expected dividends, expected correlation, stock loan rate
and liquidity relative to the relevant Share.
Consequences of Merger Events:
 
 
New Shares:
 
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with "publicly quoted, traded or listed on any of the New York Stock Exchange,
the American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors)".
(a) Share-for-Share:
 
Modified Calculation Agent Adjustment.
(b) Share-for-Other:
 
Cancellation and Payment (Calculation Agent Determination).      

6

--------------------------------------------------------------------------------




(c) Share-for-Combined:
 
Cancellation and Payment (Calculation Agent Determination).
Tender Offer:
 
Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by adding ", or of the outstanding Shares," before "of the Issuer" in
the fourth line thereof. Sections 12.1(e) and 12.1(1)(ii) of the Equity
Definitions are hereby amended by adding "or Shares, as applicable," after
"voting shares".
Consequences of Tender Offers:
 
 
(a) Share-for-Share:
 
Modified Calculation Agent Adjustment.
(b) Share-for-Other:
 
Modified Calculation Agent Adjustment.
(c) Share-for-Combined:
 
Modified Calculation Agent Adjustment.
Nationalization, Insolvency and Delisting:
 
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, the NASDAQ
Global Select Market or the NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange. For the avoidance of doubt, the occurrence of any
event that is a Merger Event and would otherwise have been a Delisting will have
the consequence specified for the relevant Merger Event.
Additional Disruption Events:
 
 
Change in Law:
 
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by replacing the phrase "the interpretation" in the third
line thereof with the phrase "or public announcement of the formal or informal
interpretation" and (ii) immediately following the word "Transaction" in
clause (X) thereof, adding the phrase "in the manner contemplated by the Hedging
Party on the Trade Date".
Failure to Deliver:
 
Inapplicable
Insolvency Filing:
 
Applicable
Loss of Stock Borrow:
 
Applicable  
Maximum Stock Loan Rate:
 
250 basis points per annum
Increased Cost of Stock Borrow:
 
Applicable  
Initial Stock Loan Rate:
 
25 basis points per annum      


7

--------------------------------------------------------------------------------




Increased Cost of Hedging:
 
Applicable
Hedging Disruption:
 
Applicable
Hedging Party:
 
Citibank for all applicable Additional Disruption Events
Determining Party:
 
Citibank for all applicable Additional Disruption Events
Acknowledgements:
 
 
Non-Reliance:
 
Applicable
Agreements and Acknowledgements
Regarding Hedging Activities:
 
Applicable
Additional Acknowledgements:
 
Applicable

Mutual Representations: Each of Citibank and Counterparty represents and
warrants to, and agrees with, the other party that:

(i)Tax Disclosure.    Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

(ii)Commodity Exchange Act.    It is an "eligible contract participant" within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the "CEA"). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a "trading facility"
as defined in Section 1a(33) of the CEA. It has entered into the Transaction
with the expectation and intent that the Transaction shall be performed to its
termination date.

(iii)Securities Act.    It is a "qualified institutional buyer" as defined in
Rule 144A under the Securities Act, or an "accredited investor" as defined under
the Securities Act.

(iv)Investment Company Act.    It is a "qualified purchaser" as defined under
the U.S. Investment Company Act of 1940, as amended.

(v)ERISA.    The assets used in the Transaction (1) are not assets of any "plan"
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
"Code")) subject to Section 4975 of the Code or any "employee benefit plan" (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended ("ERISA")) subject to Title I of ERISA, and
(2) do not constitute "plan assets" within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

(i)Counterparty shall promptly provide written notice to Citibank upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Event of Default, a Potential Adjustment Event, a Merger
Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Citibank.

8

--------------------------------------------------------------------------------



(ii)(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Citibank or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Citibank or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

(iii)Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of Section 9
of the U.S. Securities Exchange Act of 1934, as amended (the "Exchange Act").

(iv)Counterparty's filings under the Securities Act, the Exchange Act, and other
applicable securities laws that are required to be filed have been filed and, as
of the respective dates thereof and as of the date of this representation, there
is no misstatement of material fact contained therein or omission of a material
fact required to be stated therein or necessary to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

(v)Counterparty has not violated, and shall not directly or indirectly violate
in any material respect, any applicable law (including, without limitation, the
Securities Act and the Exchange Act) in connection with the Transaction.

(vi)The representations and warranties of Counterparty set forth in Section 3 of
the Agreement and Section 1 of the Underwriting Agreement dated as of June 11,
2007 between Counterparty, Deutsche Bank Securities Inc. and Citigroup Global
Markets Inc., as representatives of the underwriters parties thereto, and the
other parties thereto (the "Underwriting Agreement") are true and correct and
are hereby deemed to be repeated to Citibank as if set forth herein.

(vii)The Shares issuable upon exercise of all Warrants (the "Warrant Shares")
have been duly authorized and, when delivered pursuant to the terms of such
Transaction, shall be validly issued, fully-paid and non-assessable, and such
issuance of the Warrant Shares shall not be subject to any preemptive or similar
rights.

(viii)Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, insolvent.

(ix)Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an "investment company" as such term is defined
in the U.S. Investment Company Act of 1940, as amended.

(x)Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Citibank is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB's Liabilities & Equity Project.

(xi)Counterparty understands, agrees and acknowledges that no obligations of
Citibank to it hereunder, if any, shall be entitled to the benefit of deposit
insurance and that such obligations shall not be guaranteed by any affiliate of
Citibank or any governmental agency.

9

--------------------------------------------------------------------------------



(xii)Counterparty shall deliver to Citibank an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Citibank in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

Miscellaneous:

Effectiveness.    If, prior to the Effective Date, Citibank reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Citibank's related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

Netting and Set-Off.    The parties hereto agree that the Transaction shall not
be subject to netting or set off with any other transaction.

Qualified Financial Contracts.    It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a "qualified
financial contract" within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party's rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

Amendment.    If the underwriters party to the Underwriting Agreement exercise
their right to purchase additional Convertible Notes as set forth therein, then,
at the request of Counterparty, Citibank and Counterparty will amend this
Confirmation to provide for a corresponding increase in the Number of Warrants,
subject to the repetition by Counterparty of the representations and warranties
made by Counterparty in this Confirmation as of the date of such amendment and
agreement on pricing terms acceptable to Citibank and Counterparty (such
amendment to provide for the payment by Citibank to Counterparty of the
additional premium related thereto).

Status of Claims in Bankruptcy.    Citibank acknowledges and agrees that this
Confirmation is not intended to convey to Citibank rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Citibank's right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to the
Transaction either outside of bankruptcy proceedings or (subject only to the
limitation on seniority in the preceding clause) within a bankruptcy proceeding;
provided, further, that nothing herein shall limit or shall be deemed to limit
Citibank's rights in respect of any transactions other than the Transaction.

No Collateral.    Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

Securities Contract; Swap Agreement.    The parties hereto agree and acknowledge
that Citibank is a "financial institution," "swap participant" and "financial
participant" within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the United States Code (the "Bankruptcy Code"). The parties hereto
further agree and acknowledge (A) that this Confirmation is (i) a "securities
contract," as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a "termination value," "payment amount" or "other transfer
obligation" within the meaning of Section 362 of the Bankruptcy Code and a
"settlement payment" within the meaning of Section 546 of the Bankruptcy Code,
and (ii) a "swap agreement," as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a "termination value," a "payment amount" or "other
transfer obligation" within the meaning of Section 362 of the Bankruptcy Code
and a "transfer" within the meaning of

10

--------------------------------------------------------------------------------






Section 546 of the Bankruptcy Code, and (B) that Citibank is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

Alternative Calculations and Counterparty Payment on Early Termination and on
Certain Extraordinary Events.    If Counterparty owes Citibank any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3, 12.6, 12.7 or
12.9 of the Equity Definitions (except in the case of an Extraordinary Event in
which the consideration or proceeds to be paid to holders of Shares as a result
of such event consists solely of cash) or pursuant to Section 6(d)(ii) of the
Agreement (except in the case of an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty's control) (a "Counterparty Payment
Obligation"), Counterparty shall have the right, in its sole discretion, to
satisfy any such Counterparty Payment Obligation by delivery of Termination
Delivery Units (as defined below) by giving irrevocable telephonic notice to
Citibank, confirmed in writing within one Scheduled Trading Day, between the
hours of 9:00 a.m. and 4:00 p.m. New York time on the Early Termination Date or
other date the transaction is terminated, as applicable ("Notice of Counterparty
Termination Delivery"). Within a commercially reasonable period of time
following receipt of a Notice of Counterparty Termination Delivery, Counterparty
shall deliver to Citibank a number of Termination Delivery Units having a cash
value equal to the amount of such Counterparty Payment Obligation (such number
of Termination Delivery Units to be delivered to be determined by the
Calculation Agent as the number of whole Termination Delivery Units that could
be sold over a commercially reasonable period of time to generate proceeds equal
to the cash equivalent of such payment obligation). In addition, if, in the good
faith reasonable judgment of Citibank, for any reason, the Termination Delivery
Units deliverable pursuant to this paragraph would not be immediately freely
transferable by Citibank under Rule 144(k) under the Securities Act, then
Citibank may elect either to (x) accept delivery of such Termination Delivery
Units notwithstanding any restriction on transfer or (y) require that such
delivery take place pursuant to the provisions set forth opposite the caption
"Registration/Private Placement Procedures" below. If the provisions set forth
in this paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10,
9.11 (modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to "Shares" shall be read as references
to "Termination Delivery Units." It is understood and agreed that
notwithstanding anything to the contrary in the Equity Definitions or the
Agreement, Citibank shall have no obligation hereunder or under the Agreement to
make any delivery or payment to Counterparty in connection with any Early
Termination Date.

"Termination Delivery Unit" means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization, Merger Event or Tender Offer), one Share or (b) in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If a Termination
Delivery Unit consists of property other than cash or New Shares and
Counterparty provides irrevocable written notice to the Calculation Agent on or
prior to the Closing Date that it elects to deliver cash, New Shares or a
combination thereof (in such proportion as Counterparty designates) in lieu of
such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the

11

--------------------------------------------------------------------------------






property so replaced. If such Insolvency, Nationalization, Merger Event or
Tender Offer involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash.

Registration/Private Placement Procedures.    If, in the reasonable opinion of
Citibank, following any delivery of Shares or Termination Delivery Units to
Citibank hereunder, such Shares or Termination Delivery Units would be in the
hands of Citibank subject to any applicable restrictions with respect to any
registration or qualification requirement or prospectus delivery requirement for
such Shares or Termination Delivery Units pursuant to any applicable federal or
state securities law (including, without limitation, any such requirement
arising under Section 5 of the Securities Act as a result of such Shares or
Termination Delivery Units being "restricted securities", as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Termination Delivery Units being subject to paragraph (c) of Rule 145
under the Securities Act) (such Shares or Termination Delivery Units,
"Restricted Shares"), then delivery of such Restricted Shares shall be effected
pursuant to either clause (i) or (ii) of Annex A hereto at the election of
Counterparty, unless waived by Citibank. Notwithstanding the foregoing, solely
in respect of any Warrants exercised or deemed exercised on any Exercise Date,
Counterparty shall elect, prior to the first Settlement Date for the first
Exercise Date, a Private Placement Settlement (as defined in Annex A hereto) or
Registration Settlement (as defined in Annex A hereto) for all deliveries of
Restricted Shares for all such Exercise Dates which election shall be applicable
to all Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) of Annex A hereto shall apply for all such delivered Restricted
Shares on an aggregate basis commencing after the final Settlement Date for such
Warrants. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a single Private
Placement Settlement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder. If the Private Placement Settlement or the
Registration Settlement shall not be effected as set forth in clauses (i) or
(ii) of Annex A, as applicable, then failure to effect such Private Placement
Settlement or such Registration Settlement shall constitute an Event of Default
with respect to which Counterparty shall be the Defaulting Party.

Share Deliveries.    Counterparty acknowledges and agrees that, to the extent
that Citibank is not then an affiliate, as such term is used in Rule 144 under
the Securities Act, of Counterparty and has not been such an affiliate of
Counterparty for 90 days (it being understood that Citibank shall not be
considered such an affiliate of Counterparty solely by reason of its right to
receive of Shares pursuant to a Transaction hereunder), and otherwise satisfies
all holding period and other requirements of Rule 144 under the Securities Act
applicable to it, any Shares or Termination Delivery Units delivered hereunder
at any time after 2 years from the Premium Payment Date shall be eligible for
resale under Rule 144(k) under the Securities Act, and Counterparty agrees to
promptly remove, or cause the transfer agent for such Shares or Termination
Delivery Units to remove, any legends referring to any restrictions on resale
under the Securities Act from the certificates representing such Shares or
Termination Delivery Units. Counterparty further agrees that with respect to any
Shares or Termination Delivery Units delivered hereunder at any time after
1 year from the Premium Payment Date but prior to 2 years from the Premium
Payment Date, to the extent that Citibank then satisfies the holding period and
other requirements of Rule 144 under the Securities Act, Counterparty shall
promptly remove, or cause the transfer agent for such Shares or Termination
Delivery Units to remove, any legends referring to any such restrictions or
requirements from the certificates representing such Share or Termination
Delivery Units upon delivery by Citibank to Counterparty or such transfer agent
of customary seller's and broker's representation letters in connection with
resales of such Shares or Termination Delivery Units pursuant to Rule 144 under
the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Citibank.

12

--------------------------------------------------------------------------------






Counterparty further agrees and acknowledges that Citibank shall run a holding
period under Rule 144 under the Securities Act with respect to the Warrants
and/or any Shares or Termination Delivery Units delivered hereunder
notwithstanding the existence of any other transaction or transactions between
Counterparty and Citibank relating to the Shares. Counterparty further agrees
that Shares or Termination Delivery Units delivered hereunder prior to the date
that is 1 year from the Premium Payment Date may be freely transferred by
Citibank to its affiliates, and Counterparty shall effect such transfer without
any further action by Citibank. Notwithstanding anything to the contrary herein,
Counterparty agrees that any delivery of Shares or Termination Delivery Units
shall be effected by book-entry transfer through the facilities of the Clearance
System if, at the time of such delivery, the certificates representing such
Shares or Termination Delivery Units would not contain any restrictive legend as
described above. Notwithstanding anything to the contrary herein, to the extent
the provisions of Rule 144 under the Securities Act or any successor rule are
amended, or the applicable interpretation thereof by the Securities and Exchange
Commission or any court changes after the Trade Date, the agreements of
Counterparty herein shall be deemed modified to the extent necessary, in the
opinion of outside counsel of Counterparty, to comply with Rule 144 under the
Securities Act, including Rule 144(k), as in effect at the time of delivery of
the relevant Shares or Termination Delivery Units.

No Material Non-Public Information.    On each day during the period beginning
on the Trade Date and ending on the Effective Date (inclusive), and on the date
of any increase in the Number of Warrants that may be agreed pursuant to
"Amendment" above, Counterparty represents and warrants to Citibank that it is
not aware of any material nonpublic information concerning itself or the Shares.

Limit on Beneficial Ownership.    Notwithstanding any other provisions hereof,
Citibank may not exercise any Warrant hereunder, Automatic Exercise shall not
apply with respect thereto, and no delivery hereunder (including pursuant to
provisions opposite the headings "Alternative Calculations and Counterparty
Payments on Early Termination and on Certain Extraordinary Events,"
"Registration/Private Placement Procedures," "Limitation on Delivery of Shares"
or Annex A) shall be made, to the extent (but only to the extent) that the
receipt of any Shares upon such exercise or delivery would result in Citibank
directly or indirectly beneficially owning (as such term is defined for purposes
of Section 13(d) of the Exchange Act) at any time in excess of 4.9% of the
outstanding Shares. Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
Citibank directly or indirectly so beneficially owning in excess of 4.9% of the
outstanding Shares. If any delivery owed to Citibank or exercise hereunder is
not made, in whole or in part, as a result of this provision, Counterparty's
obligation to make such delivery and Citibank's right to exercise a Warrant
shall not be extinguished and Counterparty shall make such delivery as promptly
as practicable after, but in no event later than one Clearance System Business
Day after, Citibank gives notice to Counterparty that such exercise or delivery
would not result in Citibank directly or indirectly so beneficially owning in
excess of 4.9% of the outstanding Shares.

Repurchase Notices.    On any day Counterparty effects any repurchases of
Shares, Counterparty shall promptly provide Citibank with a written notice of
such repurchase (a "Repurchase Notice") if the Warrant Equity Percentage (as
defined below) is (a) equal to or greater than 6.0% and (b) greater by 0.5% than
the Warrant Equity Percentage set forth in the immediately preceding Repurchase
Notice (or, in the case of the first such Repurchase Notice, greater than the
Warrant Equity Percentage as of the date hereof). The Warrant Equity Percentage
as of any day is the fraction of (1) the numerator of which is the Number of
Warrants, and (2) the denominator of which is the number of Shares outstanding
on such day. Counterparty agrees to indemnify and hold harmless Citibank and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling person (each, an "Indemnified Person") from and
against

13

--------------------------------------------------------------------------------






any and all losses (including losses relating to Citibank's hedging activities
as a consequence of becoming, or of the risk of becoming, an "insider" as
defined under Section 16 of the Exchange Act, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expense (including reasonable attorney's
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Counterparty's failure to provide Citibank with a Repurchase
Notice on the day and in the manner specified herein, and to reimburse, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. Counterparty shall be relieved from liability to the extent
that the Indemnified Person fails promptly to notify Counterparty of any action
commenced against it in respect of which indemnity may be sought hereunder;
provided, that failure to notify Counterparty (x) shall not relieve Counterparty
from any liability hereunder to the extent it is not materially prejudiced as a
result thereof and (y) shall not, in any event, relieve Counterparty from any
liability that it may have otherwise than on account of this indemnity
agreement. Counterparty shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

Limitation On Delivery of Shares.    Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Counterparty be required to deliver
Shares in connection with the Transaction in excess of 1,369,738 Shares (the
"Maximum Delivery Amount"). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Maximum Delivery Amount is equal to or less than the number of authorized but
unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Delivery Amount (such Shares, the
"Available Shares"). In the event Counterparty shall not have delivered the full
number of Shares otherwise deliverable as a result of this paragraph (the
resulting deficit, the "Deficit Shares"), Counterparty shall be continually
obligated to deliver, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, Shares when, and to the extent,
that (i) Shares are

14

--------------------------------------------------------------------------------






repurchased, acquired or otherwise received by Counterparty or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Counterparty
additionally authorizes any unissued Shares that are not reserved for other
transactions. Counterparty shall immediately notify Citibank of the occurrence
of any of the foregoing events (including the number of Shares subject to
clause (i), (ii) or (iii) and the corresponding number of Shares to be
delivered) and promptly deliver such Shares thereafter.

Without first obtaining the approval of the holders of Counterparty's Class A
common stock and Special Class A voting stock for the issuance of the required
Shares in excess of the Share Cap, Counterparty will not take any action or
engage in any transaction that would result in an adjustment pursuant to the
terms of this Transaction that would cause the number of Shares becoming
issuable (i) in settlement of part or all of the Convertible Notes (as defined
below) and (ii) pursuant to the settlement of this Transaction and the other
warrant transaction(s) entered into on the Trade Date by Counterparty in
connection with the issuance of the Convertible Notes, taken together, to exceed
the Share Cap. "Share Cap" means the number of Shares that equals the lesser of
(a) 19.99% of the number of Shares outstanding on the Trade Date or (b) 19.99%
of the number of Shares outstanding on the date such Shares are to be issued.

Additional Termination Event.    The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which
(1) Counterparty shall be the sole Affected Party and (2) the Transaction shall
be the sole Affected Transaction; provided that with respect to any Additional
Termination Event, Citibank may choose to treat part of the Transaction as the
sole Affected Transaction, and, upon termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:

        (i)    Prior to the second anniversary of the Effective Date, Citibank
reasonably determines based on advice of counsel that it is advisable to
terminate a portion of the Transaction so that Citibank's related hedging
activities will comply with applicable securities laws, rules or regulations;

        (ii)   the Shares are not approved for listing on the New York Stock
Exchange and are not listed for trading on another U.S. national securities
exchange;

        (iii)  (A) any "person" or "group" (as such terms are used for purposes
of Sections 13(d) and 14(d) of the Exchange Act, or any successor provisions,
including any group acting for the purpose of acquiring, holding, voting or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, or any successor provision), other than the "Permitted Parties"
(as defined in Annex C)), is or becomes the "beneficial owner" (as that term is
used in Rule 13d-3 under the Exchange Act, as in effect on the Trade Date;
except that the number of shares of Counterparty's voting stock will be deemed
to include, in addition to all outstanding shares of Counterparty's voting stock
and shares of voting stock not outstanding that are subject to options,
warrants, rights to purchase or conversion privileges exercisable within 60 days
of the date of determination ("unissued shares") deemed to be held by the
"person" or "group" or other person with respect to which the determination is
being made, all unissued shares deemed to be held by all other persons),
directly or indirectly, of 50% or more of the total voting power of all
outstanding classes of Counterparty's shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in,
however designated, equity of the Counterparty (but excluding any debt
securities convertible into such equity) ("capital stock") normally entitled
(without regard to the occurrence of any contingency) to vote generally on
matters to be decided by Counterparty's stockholders ("voting stock"), which
currently consists of

15

--------------------------------------------------------------------------------






the Class A common stock and the Special Class A voting stock, or has the power,
directly or indirectly, to elect a majority of the members of Counterparty's
board of directors; or (B) any "person" or "group" is or becomes the "beneficial
owner", directly or indirectly, of 80% or more of the Shares then outstanding;

        (iv)  Counterparty consolidates with, or merges with or into, another
person, or Counterparty sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of its assets, or any person consolidates
with, or merges with or into, Counterparty unless either (i) the persons that
"beneficially owned," directly or indirectly, the shares of Counterparty's
voting stock immediately prior to such transaction "beneficially own," directly
or indirectly, immediately after such transaction shares of voting stock
representing at least a majority of the total voting power of all outstanding
classes of voting stock of the surviving or transferee person, or (ii) (A) at
least 90% of the consideration (other than cash payments for fractional shares
or pursuant to dissenters' appraisal rights) in such transaction consists of
common stock traded on the New York Stock Exchange or on another U.S. national
securities exchange (or which will be so traded immediately following such
transaction) and (B) as a result of such transaction, the 2.5% Convertible
Senior Notes due July 30, 2013 issued by Counterparty (the "Convertible Notes")
would be convertible solely into such shares of common stock;

        (v)   (A) individuals who on the Trade Date constituted Counterparty's
board of directors and (B) any new directors who were nominated by the
nominating committee or nominating subcommittee of the Board of Directors in
accordance with Counterparty's restated certificate of incorporation or who were
elected to Counterparty's board of directors with the approval of at least a
majority of the directors then still in office either who were directors on the
Trade Date or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of Counterparty's board
of directors; or

        (vi)  holders of Counterparty's capital stock approve any plan or
proposal for liquidation or dissolution of Counterparty.

Transfer or Assignment.    Notwithstanding any provision of the Agreement to the
contrary, Citibank may, subject to applicable law, freely transfer and assign
all of its rights and obligations under the Transaction without the consent of
Counterparty.

If, as determined in Citibank's sole discretion, (x) its "beneficial ownership"
(within the meaning of Section 16 of the Exchange Act and rules promulgated
thereunder) exceeds 8.5% of Counterparty's outstanding Shares and (y) Citibank
is unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing terms and within a time period reasonably acceptable to it
of all or a portion of the Transaction to reduce such "beneficial ownership"
below 8.5%, Citibank may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the "Terminated Portion") of this
Transaction, such that its "beneficial ownership" following such partial
termination will be approximately equal to but less than 8.5%. In the event that
Citibank so designates an Early Termination Date with respect to a portion of
this Transaction, a payment shall be made pursuant to Section 6 of the Agreement
as if (i) an Early Termination Date had been designated in respect of a
Transaction having terms identical to this Transaction and a Number of Warrants
equal to the Terminated Portion (allocated among the Components thereof in the
discretion of Citibank), (ii) Counterparty shall be the sole Affected Party with
respect to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions set
forth under the caption "Alternative Calculations and Counterparty Payment on
Early Termination and on Certain Extraordinary Events" shall apply to any amount
that is payable by Counterparty to Citibank pursuant to this sentence).

16

--------------------------------------------------------------------------------






Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Citibank to purchase, sell, receive or deliver any shares
or other securities to or from Counterparty, Citibank may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Citibank's obligations in respect of the Transaction
and any such designee may assume such obligations. Citibank shall be discharged
of its obligations to Counterparty to the extent of any such performance.

Severability; Illegality.    If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

Waiver of Jury Trial.    EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

Governing law:    The law of the State of New York.

Contact information.    For purposes of the Agreement (unless otherwise
specified in the Agreement), the addresses for notice to the parties shall be:

(a)Counterparty

Molson Coors Brewing Company
1225 17th Street
Suite 3100
Denver, CO 80202 USA
Attention: Mike Rumley, Director, Global Pensions & Financial Risk Management
Fax: 303-277-7168

(b)Citibank

Citibank, N.A.
390 Greenwich Street
New York, NY 10013
Attention: Equity Derivatives
Facsimile: (212) 723-8328
Telephone: (212) 723-7357

with a copy to:

Citibank, N.A.
250 West Street, 10th Floor
New York, NY 10013
Attention: GCIB Legal Group—Derivatives
Facsimile: (212) 816-7772
Telephone: (212) 816-2211

17

--------------------------------------------------------------------------------




This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Citibank a facsimile of the fully-executed
Confirmation to Citibank at 212-615-8985. Originals shall be provided for your
execution upon your request.

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

CITIBANK, N.A.

By: /s/  JASON SHREDNICK      

--------------------------------------------------------------------------------

Name: Jason Shrednick
Title: Authorized Signatory  

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

MOLSON COORS BREWING COMPANY

By: /s/  MICHAEL J. GANNON      

--------------------------------------------------------------------------------

Name: Michael J. Gannon
Title: Vice President and Treasurer  

18

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.3
